Citation Nr: 1034373	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension 
Management Center in St. Paul, Minnesota

THE ISSUE

Whether miles traveled for medical care should be treated as a 
continuing medical expense for the purpose of calculating pension 
benefits for 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1942 to 
December 1945.  He died in January 2004.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Pension 
Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Here, however, it does not appear that the appellant was provided 
with notice pursuant to the VCAA concerning her claim for 
entitlement to deduction of expense based on travel for medical 
care for the purpose of calculating her pension benefit.  Thus, 
the Board finds action by the agency of original jurisdiction 
(AOJ) is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

Accordingly, the agency of original jurisdiction (AOJ) must, 
prior to re-adjudication in accordance with this remand, issue 
the appellant a notice letter that specifically addresses her 
claim, to include the information and evidence needed to 
substantiate the claim, as well as notification of what evidence 
will be obtained by VA and what evidence the appellant is 
responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); 3.317 (2009); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The AOJ must specifically provide notification 
to the appellant of the information and evidence needed to 
substantiate her claim.  After providing the required notice, the 
AOJ must attempt to obtain any pertinent outstanding evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 
C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Pension benefits awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse of the 
Veteran.  Specifically, the law provides that the Secretary shall 
pay to the surviving spouse of each Veteran who served for ninety 
(90) days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at the 
rate prescribed by law and reduced by the surviving spouse's 
annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(d)(5) (2009).

Certain unreimbursed medical expenses may be excluded from 
countable income for the 12-month annualization period within 
which they were paid.  38 C.F.R. § 3.272(g) (2009).  Under 38 
C.F.R. § 3.272, exclusions from countable income include, in 
particular, medical expenses.  If a VA pension recipient submits 
a pension eligibility verification report (EVR) or report of 
medical expenses each year within an annual reporting period 
established by VA, these unreimbursed medical expenses may be 
excluded from the annual income reported by the recipient and 
used by VA to adjust the amount of pension paid.  Consequently, a 
surviving spouse's submission of an EVR or report of medical 
expenses may result in a retroactive upward adjustment of pension 
for the prior year.  See 38 U.S.C.A. § 1503(a)(8), 1521; 38 
C.F.R. § 3.272(g)(2).  Under 38 C.F.R. § 3.272(g), a reasonable 
estimate of medical expenses or a completed eligibility 
verification report is satisfactory evidence of unreimbursed 
medical expenses.  

In that connection, the Board notes that, according to the VA 
Adjudication and Procedure Manual, "[u]nreimbursed medical 
expenses paid by a beneficiary . . . may be used to reduce the 
beneficiary's countable income."  M21-1MR, Part IV.iii.1.G.42.a.  
Included in the identified list of allowable medical expenses is 
"[t]ransportation expenses for medical purposes"; the Manual 
makes clear that all expenses related to medical care are to be 
included, including a per-mile calculation for transportation 
expenses.  The Manual further specifies that although 
consistently recurring medical expenses can be considered as an 
unreimbursed medical expense on a continuing basis, deductions 
for unreimbursed medical expenses are made after the fact in 
"most instances."  M21-1MR, Part V.i.3.D.13.d.  

Review of the available evidence of record reflects that in a 
medical expense report (VA Form 21-8416) dated in January 2005, 
the appellant reported unreimbursed transportation expenses for 
1560 miles of travel to obtain medical care for 2004.  Similarly, 
in a medical expense report dated in September 2005, the 
appellant reported unreimbursed transportation expenses for 280 
miles of travel to obtain medical care during the period from 
January 1, 2005, to September 23, 2005.  A medical expense report 
dated in May 2009 reflects unreimbursed transportation expenses 
for 1900 miles of travel to obtain medical care during 2008, and 
a January 2010 medical expense report reflects a report of 
unreimbursed transportation expenses for 846 miles of travel to 
obtain medical care during 2009.  The appellant has also 
reported, in her October 2009 notice of disagreement, mileage 
totals of 1510 miles in 2006 and 4680 in 2007, as well as a total 
transportation distance of 4680 miles for 2005 inclusive.  
However, no medical expense reports or other documentation for 
the entire calendar years of 2005, 2006, or 2007 is present in 
the record.  

In the present case, the issue developed by the RO is whether the 
mileage reported by the claimant for travel for medical care 
should be considered a "continuing" medical expense.  It does 
not appear that the claimant views the issue that way.  From her 
statements, it appears that she believes the RO in fact entirely 
stopped calculating any mileage for medical care when it figured 
the total deductible medical expenses for 2009.  A temporary file 
was created and forwarded to the Board, which includes 
information beginning with the claimant's medical expense report 
received in May 2009.  It is not clear from the record, for 
example, whether and to what extent the appellant reported and in 
fact received credit for transportation expenses as part of her 
unreimbursed medical expenses.  The record further does not 
contain communications from the RO to the appellant concerning a 
possible overpayment that apparently was created and partial 
waiver of that overpayment, documents that may have a bearing on 
the calculation of the appellant's pension.  Thus, remand is 
required for the RO to complete the record and then provide a 
detailed accounting of the appellant's pension claim, including 
the calculations used for medical expenses.  38 C.F.R. § 19.9 
(2009).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) are fully complied with and 
satisfied.  In particular, the AOJ must 
send to the appellant and her 
representative a corrective VCAA notice 
that explains the information and evidence 
needed to substantiate her claim, and what 
part of such evidence she should obtain 
and what part the AOJ will attempt to 
obtain on her behalf.  

2.  The AOJ must associate with the 
appellant's claims file the letter sent to 
the appellant in 2008 concerning a possible 
overpayment, as well as any December 2008 
rating action addressing the appellant's 
request for a waiver of such overpayment.  

3.  The AOJ must associate with the file, 
medical expense reports (VA Form 21-8416) 
for 2005, 2006, and 2007.  

4.  Upon receipt of such data, the AOJ 
must conduct a thorough accounting so as 
to demonstrate, in writing, whether any 
verified expense or exclusion during each 
12-month annualized period from February 
2004 to the present (to include the 
claimant's transportation expenses to 
obtain medical care) reduces the 
appellant's countable income for VA 
purposes for any such 12-month period.  It 
should be specifically noted how many 
miles of travel for each year were used in 
the calculation of medical expenses 
deducted from income.  If any miles for 
travel for medical care were not allowed 
as a medical expense, this should be 
explained in the accounting, along with an 
explanation of why such miles traveled for 
medical care were not included.

5.  After giving the appellant opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the claim must be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
appellant and her representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

